SCHEDULE 2 WORLDWIDE NETWORK OF SUBCUSTODIANS COUNTRY SUBCUSTODIAN Argentina Citibank, N.A. Australia National Australia Bank Limited Austria UniCredit Bank Austria AG Bahrain HSBC Bank Middle East Limited Bangladesh The Hong Kong and Shanghai Banking Corporation Limted Belgium Citibank International Plc Benin Société Générale de Banques en Côte d’lvoire Bermuda HSBC Bank Bermuda Limited Botswana Stanbic Bank Botswana Ltd. Brazil Citibank, N.A. Itau Unibanco S.A. Bulgaria Citibank Europe plc. Burkina Faso Société Générale de Banques en Côte d’lvoire Canada CIBC Mellon Trust Company Cayman Islands The Bank of New York Mellon Channel Islands The Bank of New York Mellon Chile Banco Itau S.A. (Chile) Chile Banco de Chile China (Shanghai and Shenzhen) HSBC Bank (China) Company Limited Colombia Cititrust Colombia S.A. Costa Rica Banco Nacional de Costa Rica Croatia Privredna Banka Zabreb d.d. Cyprus BNP Paribas Securities Services, Athens Czech Republic Citibank Europe plc Denmark Skandinaviska Enskilda Banken AB Ecuador Banco de la Produccion SA Egypt HSBC Bank Egypt S.A.E. Estonia SEB Bank AS Euromarket Clearstream Banking Luxembourg S.A. Euromarket Euroclear Bank Finland Skandinaviska Enskilda Banken AB (publ) Helsinki Branch France BNP Paribas Securities Services France Citibank International Plc Germany BNY Mellon Asset Servicing GmbH Ghana Stanbic Bank Ghana Ltd. Greece BNP
